DETAILED ACTION
1. This communication is in response to the request for continued examination filed on 09/15/2022.
    Claims 1, 9, 15, and 19 are amended.
     Claims 1-19 are pending. 

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/15/2022 has been entered.

Response to Argument
3. Applicant's arguments filed 09/15/2022 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

 4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness. 

4b. This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4c. Claims 1, 3-6, 9-10, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Phan et al. (hereinafter “Phan”) (US 2013/0006986 A1), an IDS provided reference, in view of  Olsen et al. (hereinafter "Olsen")  (US 2014/0019187 A1), and further in view of Kalucha et al. (hereinafter "Kalucha")  (US 7,386,535 B1).      

Regarding claim 1, Phan discloses a computing device, the computing device comprising: 

       an electronic processor operatively coupled to a display, the electronic processor (Phan discloses a microprocessor  communicated with a hand –held device having a display (Phan, [0015])) configured to receive an electronic content item associated with an electronic message sent by or received by a user (Phan discloses a user receiving a content item in a text message  (Phan, [0018]));
        analyze textual data and metadata associated with the electronic content item and the electronic message (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028])); and 

        cause display of the project workspace in a graphical user interface displayed on the display (Phan discloses  a document in a given project workplace is presented to a user using a user interface (Phan, [0039])).  
 
          Phan does not disclose generate a project workspace based on information associated with one selected from a group including  the user; wherein the group is associated with a responsibility of the user performing a periodic action using the electronic message to the group;  automatically label the electronic content item as belonging to and being accessible within the project workspace based on the responsibility of the user performing the periodic action in relation to the group of users associated with the project workspace.  


          Olsen discloses generate a project workspace based on information associated with one selected from a group including  the user ( steps for generating a workspace is disclosed: sending and soliciting help for a project, creating and posting reports, creating workflow object, creating and sending tasks, where Zac is one of the team members for example that sends tasks for a project workflow (Olsen [0048]) a definition of a workspace that is in light of the specification that discloses in [0047]  a project application where  contents and mails are generated by a particular user in frequent contacts with other users by sending electronic emails for others users of a workplace); wherein the group is associated with a responsibility of the user performing a periodic action using the electronic message to the group ( a user sent periodically at a particular date  using an email a request to update a record of a project workflow (Olsen [0115]; [0048])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Olsen’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to perform periodic task updates for a content  in a project shared application having a plurality of team members by using a person having the proper rights to perform the updates of the content by doing so  updating a content of the  project shared application is performed securely.
 
        Phan in view of  Olsen do not  disclose automatically label the electronic content item as belonging to and being accessible within the project workspace based on the responsibility of the user performing the periodic action in relation to the group of users associated with the project workspace.  

          Kalucha discloses automatically label the electronic content item as belonging to and being accessible within the project workspace based on the responsibility of the user performing the periodic action in relation to the group of users associated with the project workspace (automatically tagged with keywords a document belonging to a project by a project team user where the action performed by the user is a function of time  such as fiscal year for example ( the document belonging to a project is equated to a project workspace) ( Kalucha, column 62 , lines 47-60; column 23,  lines 7-20) where the periodic action performed by the user is disclosed in column 23 lines 7-20 as a periodic function of time ).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kalucha’s teachings with Phan’s teachings in view of Olsen’s teachings. One skilled in the art would be motivated to combine them in order to automatically tagged periodically a document belonging to a project based on the action performed by team project user.  

Regarding claim 3, Phan, Olsen, and Kalucha disclose the computing device of Claim 1, in addition, Phan discloses wherein the group of users includes a social group associated with the user (Phan discloses a project team having data related to user action within that team, such as meeting information and tasks (Phan, [0026])).   

Regarding claim 4, Phan, Olsen, and Kalucha disclose the computing device of Claim 1, in addition, Phan discloses wherein the project workspace further comprises  a plurality of content items related to an extrinsic data and an intrinsic data associated with the user (Phan discloses content items that are associated with a new workplace where a user generate item (intrinsic data based on specification) and being part of a group of the users that are part of the new project workplace (extrinsic data) (Phan, [0025]) (see specifications [0003] for definition of intrinsic and extrinsic).    

Regarding claim 5, Phan, Olsen, and Kalucha disclose the computing device of Claim 1, in addition, Phan discloses wherein the project workspace comprises a plurality of groups, the plurality of groups associated with a plurality of privacy settings (Phan, [0025]); in addition in [0061] privacy setting is disclosed for users including users of the workplace ).    

Regarding claim 6, Phan, Olsen, and Kalucha disclose the computing device of Claim 1, in addition, Phan discloses wherein the electronic content item is at least one selected from the group consisting of an electronic document, a meeting request, a task item, a calendar item, an electronic mail, a text message, and data related to a social networking application associated with the user (Phan discloses calendar information, mail item, document (Phan, [0026])).    
 
Regarding claim 9, Phan discloses a method for categorizing electronic content, the method comprising:
      receiving, with an electronic processor, a first plurality of electronic content items associated with a first plurality of electronic messages (Phan discloses electronic mail having content items being received by a mobile device   (Phan, [0022], Fig.2)); 
    analyzing, with the electronic processor, textual data and metadata associated with the first plurality of electronic content items and the first plurality of electronic messages (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028]));and  

       causing display of the project workspace, a second plurality of electronic content items, and a second plurality of electronic messages associated with the project workspace (Phan discloses a document in a given project workplace is presented to a user using a user interface; new content items with the data project; new content items are the second plurality of content items (Phan, [0039])).   

              Phan does not disclose generating, with the electronic processor, a project workspace based on information associated with one selected from a group including  a user of a computing device ; wherein the group is associated with a responsibility of the user performing a periodic action using the electronic message to the group; categorizing, with the electronic processor, the first plurality of electronic content items and the first plurality of electronic messages as belonging to and being accessible within the project workspace based on the responsibility of the user to performing the periodic action in relation to the group of users associated with the project workspace.

          Olsen discloses generating, with the electronic processor, a project workspace based on information associated with one selected from a group including  a user of a computing device ( steps for generating a workspace is disclosed: sending and soliciting help for a project, creating and posting reports, creating workflow object, creating and sending tasks, where Zac is one of the team members for example that sends tasks for a project workflow (Olsen [0048]) a definition of a workspace that is in light of the specification that discloses in [0047]  a project application where  contents and mails are generated by a particular user in frequent contacts with other users by sending electronic emails for others users of a workplace); wherein the group is associated with a responsibility of the user performing a periodic action using the electronic message to the group ( a user sent periodically at a particular date  using an email a request to update a record of a project workflow (Olsen [0115]; [0048])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Olsen’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to perform periodic task updates for a content  in a project shared application having a plurality of team members by using a person having the proper rights to perform the updates of the content by doing so  updating a content of the  project shared application is performed securely.
   

        Phan in view of  Olsen do not  disclose categorizing, with the electronic processor, the first plurality of electronic content items and the first plurality of electronic messages as belonging to and being accessible within the project workspace based on the responsibility of the user to performing the periodic action in relation to the group of users associated with the project workspace.
 
         Kalucha discloses categorizing, with the electronic processor, the first plurality of electronic content items and the first plurality of electronic messages as belonging to and being accessible within the project workspace based on the responsibility of the user to performing the periodic action in relation to the group of users associated with the project workspace ( documents being tagged as belonging to a project by a project team user where the action performed by the user is a function of time  such as fiscal year for example ( the document belonging to a project is equated to a project workspace) ( Kalucha, column 62 , lines 47-60; column 23,  lines 7-20) where classification of documents using a periodic action performed by the user is disclosed in column 23 lines 3-20 as a periodic function of time ).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kalucha’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to automatically tagged periodically a document belonging to a project based on the action performed by team project user.  
 
Regarding claim 10, Phan, Olsen, and Kalucha disclose the method of Claim 9, wherein receiving the first plurality of electronic content items comprises  receiving electronic content items selected from a group consisting of an electronic document, a meeting request, a task item, a calendar item, an electronic mail, text message, and data related to a social networking application associated with the user (Phan discloses calendar information, mail item, document (Phan, [0026])).       
  
Regarding claim 14, Phan, Olsen, and Kalucha disclose the method of Claim 13, in addition, Phan discloses further comprising: storing the second plurality of electronic content items and textual data and metadata associated with the second plurality of electronic content items with the first plurality of electronic content items and the first plurality of electronic messages in  the project workspace (Phan discloses storing new contents on a specific project workplace based on information in that specific project workplace (Phan, [0026]) new content items with the data project disclosed in [0039]; new content items are the second plurality of content items)   

Regarding claim 15, Phan discloses a non-transitory computer-readable medium containing computer- executable instructions that when executed by one or more processors cause the one or more processors (Phan discloses a computer storage having instructions that are executed by a computer process  (Phan, [0053]) to:
     receive an electronic content item (Phan discloses a user receiving a content item in a text message  (Phan, [0018])); analyze textual data and metadata associated with the electronic content item (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028]));  
    and cause display of the project workspace (Phan discloses  a document in a given project workplace is presented to a user using a user interface (Phan, [0039])).  

          Phan does not disclose generate a project workspace based on information associated with one selected from a group including a user; wherein the group is associated with a responsibility of the user performing a periodic action using the electronic message to the group; categorize the electronic content item as being accessible within the project workspace based on a responsibility of the user in relation to a group of users associated with the project workspace. 

          Oslen discloses generate a project workspace based on information associated with one selected from a group including a user ( steps for generating a workspace is disclosed: sending and soliciting help for a project, creating and posting reports, creating workflow object, creating and sending tasks, where Zac is one of the team members for example that sends tasks for a project workflow (Olsen [0048]) a definition of a workspace that is in light of the specification that discloses in [0047]  a project application where  contents and mails are generated by a particular user in frequent contacts with other users by sending electronic emails for others users of a workplace); wherein the group is associated with a responsibility of the user performing a periodic action using the electronic message to the group ( a user sent periodically at a particular date  using an email a request to update a record of a project workflow (Olsen [0115]; [0048])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Olsen’s teachings with Phan’s teachings. One skilled in the art would be motivated to combine them in order to perform periodic task updates for a content  in a project shared application having a plurality of team members by using a person having the proper rights to perform the updates of the content by doing so  updating a content of the  project shared application is performed securely.
 
        Phan in view of  Olsen do not  disclose categorize the electronic content item as being accessible within the project workspace based on a responsibility of the user in relation to a group of users associated with the project workspace.   
 
            Kalucha discloses categorize the electronic content item  as being accessible within the project workspace based on a responsibility of the user in relation to a group of users associated with the project workspace ( documents being tagged as belonging to a project by a project team user where the action performed by the user is a function of time  such as fiscal year for example ( the document belonging to a project is equated to a project workspace) ( Kalucha, column 62 , lines 47-60; column 23,  lines 7-20) where classification of documents using a periodic action performed by the user is disclosed in column 23 lines 3-20 as a periodic function of time ).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kalucha’s teachings with Phan’s teachings in view of Olsen’s teachings. One skilled in the art would be motivated to combine them in order to automatically tagged periodically a document belonging to a project based on the action performed by team project user.   

 Regarding claim 19, Phan, Olsen, and Kalucha disclose the non-transitory computer-readable medium of Claim 15, in addition, Phan discloses wherein generating the project workspace further includes generating the project workspace based on one selected from a group consisting of information associated with the user of a computing device (Phan discloses a project workplace being generated by using classifying content item (information) obtained from a smart phone (user computing device) (Phan, [0046])), the textual data associated with the electronic content item (Phan discloses  content items, text messages , metadata  associated with content items (Phan, [0026], [0028])), and the metadata associated with the electronic content item (Phan discloses content and metadata associated with a content item in an electronic mail for a giving workspace being analyzed (Phan, [0028])).    

4c. Claims 2, 7-8,  11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Phan et al., an IDS provided reference, in view of  Olsen, in view of Kalucha as applied to claims 1, 3-6, 9-10, 14-15, and 19 above, and further in view of BROWN et al. (hereinafter “BROWN”) (US 2015/0363733 A1).           


Regarding claim 2, Phan, Olsen, and Kalucha disclose the computing device of Claim 1.

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a characteristic associated with the user.  

          BROWN discloses wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a characteristic associated with the user (BROWN discloses an email being tagged automatically  with an workspace ID of the project workspace it belongs to based given user associated with the email (BROWN, [0063]) where automatically tagged is equated to automatically labeled).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to identify properly  that a data item belongs to a project workspace by automatically tagged the data item  when a user enters the data item in a project workspace, by doing so the data item would be assigned automatically to subgroup of the project workspace it belongs to.   

Regarding claim 7, Phan, Olsen, and Kalucha disclose the computing device of Claim 1.

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  textual data contained in the electronic content item matches a previously classified electronic content item in the project workspace.        

          BROWN discloses wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  textual data contained in the electronic content item matches a previously classified electronic content item in the project workspace (in addition of what was said in claim 1 about the accessing of the workspace, BROWN discloses automatically tags data items associated with workspace IDs by analyzing keywords in the data items (BROWN, [0086])).       

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by analyzing the text in the data items by doing so data items will be assigned automatically to a subgroup of a project workspace.     

Regarding claim 8, Phan, Olsen, and Kalucha disclose the computing device of Claim 1.  

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  metadata associated with the electronic content item matches a previously classified electronic content item in the project workspace.     

          BROWN discloses wherein the electronic processor is further configured to automatically label  the electronic content item as belonging to and being accessible within the one of the plurality of subtopics of the project workspace based on a determination that the  metadata associated with the electronic content item matches a previously classified electronic content item in the project workspace (in addition of what was said in claim 1 about the accessing of the workspace, BROWN discloses automatically tags items data associated with a workspace ID by analyzing metadata in the data items (BROWN, [0086])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the emails sent to the project workspace by doing so data items will be assigned automatically to subgroup of a project workspace.    

  Regarding claim 11, Phan, Olsen, and Kalucha disclose the method of Claim 9.

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that textual data contained in the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace.   

           BROWN discloses wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that textual data contained in the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace (in addition of what was disclosed in claim 9 about the first plurality of contents, BROWN discloses  in communication sessions such as chats sessions, data items of an incoming email is entered in a project workspace after being identified as associated with data items in a particular existing workspace emails by scanning text of the incoming data for keywords  (by identifying the keyword in the incoming email a determination is done about the keyword in the email) (BROWN, [0049])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by analyzing the text in the data items by doing so data items will be assigned automatically to a subgroup of a project workspace.          

Regarding claim 12, Phan, Olsen, and Kalucha disclose the method of Claim 9.  

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that the metadata associated with the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace.    

           BROWN discloses wherein categorizing the first plurality of content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace based on a determination that the metadata associated with the first plurality of electronic content items matches one or more previously classified electronic content items in the project workspace (in addition of what was disclosed in claim 9 about the first plurality of contents, BROWN discloses  in communication sessions such As chats sessions, data items entered in a project workspace being identified by a metadata of an email that has being associated with a workspace ID  in a particular existing workspace emails category by identifying the metadata of the email header (BROWN, [0049]); where the identification of the metadata of the email header is explicitly identified in [0066]).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the emails sent to the project workspace by doing so data items will be assigned automatically to a subgroup of a project workspace.            

Regarding claim 13, Phan, Olsen, and Kalucha disclose the method of Claim 9. 

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein categorizing the first plurality of electronic content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace when the textual data and metadata associated with the first plurality of electronic content items comply with a rule for classifying the first plurality of electronic content items. 

            BROWN discloses wherein categorizing the first plurality of electronic content items further includes  categorizing  the first plurality of electronic content items as belonging to and being accessible within the project workspace when the textual data and metadata associated with the first plurality of electronic content items comply with a rule for classifying the first plurality of electronic content items  (BROWN discloses  in communication sessions such as chats sessions, data items entered in a project workspace being identified as being associated with data items in a particular existing workspace emails by scanning text in the data items for keyword (BROWN, [0049]); where in [0063] data items rules is ruled for activate a workspace; when in [0028] data items are metadata).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to identify properly data items when a user enters them in a project workspace by doing so data items will be assigned automatically to a subgroup of a project workspace.     

  Regarding claim 16, Phan, Olsen, and Kalucha disclose the non-transitory computer-readable medium of Claim 15.

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the  textual data associated with  the electronic content item matches one or more previously classified electronic content items in the project workspace.      

           BROWN discloses wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the  textual data associated with  the electronic content item matches one or more previously classified electronic content items in the project workspace (in addition of what was said in claim 15 about accessing the project workspace,, BROWN discloses  in communication sessions such as chats sessions, data items of an incoming email is entered in a project workspace after being identified as associated with data items in a particular existing workspace emails category by scanning text of the incoming data for keywords  (by identifying the keyword in the incoming email a determination is done about the keyword in the email) (BROWN, [0049])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters them in a project workspace by doing so data items will be assigned automatically to subgroup of a project workspace.   
   
Regarding claim 17, Phan, Olsen, and Kalucha disclose the non-transitory computer-readable medium of Claim 15.  

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the metadata associated with the electronic content item matches one or more previously classified electronic content items in the project workspace.   

           BROWN discloses wherein categorizing the electronic content item includes categorizing  the electronic content item as being accessible within the project workspace based on a determination that the metadata associated with the electronic content item matches one or more previously classified electronic content items in the project workspace (in addition of what was said in claim 15 about accessing the project workspace, BROWN discloses  in communication sessions such as chats sessions, data items entered in a project workspace being identified as being associated with data items in a particular existing workspace emails by scanning text in the data items for keyword (BROWN, [0049]); where in [0063] data items rules is ruled for activate a workspace; when in [0028] data items are metadata).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the emails sent to the project workspace by doing so data items will be assigned automatically to a subgroup of a project workspace.       
 
Regarding claim 18, Phan, Olsen, and Kalucha disclose the non-transitory computer-readable medium of Claim 15.   

          Phan in view of  Olsen and in view of Kalucha do not disclose wherein categorizing the electronic content item includes categorizing  the electronic content item  as being accessible within the project workspace when the textual data and the metadata for the electronic content item comply with one or more rules for classifying the electronic content item.     

            BROWN discloses wherein categorizing the electronic content item includes categorizing  the electronic content item  as being accessible within the project workspace when the textual data and the metadata for the electronic content item comply with one or more rules for classifying the electronic content item (in addition of what was said in claim 15 about accessing the project workspace, BROWN discloses  in communication sessions such as chats sessions, data items entered in a project workspace being identified as being associated with data items in a particular existing workspace emails by scanning text in the data items for keyword (BROWN, [0049]); where in [0063] data items rules is ruled for activate a workspace; when in [0028] data items are metadata).     

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate BROWN’s teachings with Phan’s teachings, in view of Olsen ’s teachings, and in view of Kalucha’s teachings. One skilled in the art would be motivated to combine them in order to classify properly data items when a user enters the data items in a project workspace by determining the metadata in the emails sent to the project workspace by doing so data items will be assigned automatically to subgroup of a project workspace.    
 
 Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

 
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455